DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102018213923.7, filed on 17 August 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As such, the following are interpreted under 35 U.S.C. 112(f):
“an environmental parameter detecting means” as a particle detector, temperature sensor, humidity sensor, and/or at least one gas sensor in all claims except for Claims 2 – 6, 8, and 9 
“retrieval means” in Claims 1 - 14
“reading data source means” in all claims 
“evaluation device” in Claims 1 - 14
	“transmission means” in Claim 14
	“data reading source device” in Claim 15

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical concepts. This judicial exception is not integrated into a practical application and does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding Claim 1, the “…form a local AQI value based on the one or more detected local readings and the at least one retrieved global AQI value and/or on the at least one retrieved global reading” limitations are directed to mathematical concepts i.e. mathematical relationships/formulas/equations/calculations.
The additional elements in the claim are “an environmental parameter detecting means configured to detect local readings of one or more environmental parameters affecting air quality,” “retrieval means for retrieving at least one of a global AQI value and a global reading of an air quality influencing environmental parameter contributing to said global AQI value from at least one remote reading data source means via a network,” and “an evaluation device”. These additional elements do not integrate the judicial exception into a practical application as they are present for mere data gathering to provide data to perform the abstract idea, merely include a computer as a tool to perform the abstract idea, and generally link the use of the judicial exception to a particular technological environment or field of use.
Furthermore, the additional elements individually fail to amount to significantly more than the abstract idea as they are present for mere data gathering to provide the data and platform to perform the abstract idea, to generally link the use of the judicial exception to a particular technological environment or field of use, and are well-
The additional elements in combination also fail to amount to significantly more as they are present to provide data to perform the abstract idea and provide a platform to perform the abstract idea recited at a high level of generality.
Regarding Claim 15, the same analysis as above is applied, mutatis mutandis, and the same conclusion is made.
Regarding Claim 2, the limitations pertain to mere data gathering and are well-understood, routine, and conventional. See at least DE102015207289.
Regarding Claims 3 – 6 and 9, the limitations pertain to mere data gathering and are well-understood, routine, and conventional. See at least WO 2016/193049 and DE 102015207289.
Regarding Claim 7, the limitation pertains to the abstract idea of mathematical concepts.
Regarding Claim 8, the limitations pertain to mere data gathering and are well-understood, routine, and conventional. See at least DE102015207289. The limitations also pertain to the abstract idea of mathematical concepts.
	Regarding Claims 10 - 12, the limitations pertain to mere data gathering and are well-understood, routine, and conventional. See at least DE102015207289.
Regarding Claim 13, the limitations pertain to mere data gathering and are well-understood, routine, and conventional. See at least WO 2016/0193049
Regarding Claim 14, the limitations pertain to insignificant post-solution activity. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 15, the claims recite “form[ing] a local AQI value based on the one or more detected local readings and the at least one retrieved global AQI value and/or on the at least one retrieved global reading” 
[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP 2161.01.I. 
With respect to Claim 1, [w]hen a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP 2181.IV. Claim 1 is rejected under 35 U.S.C. 112(b) as discussed below
	The specification fails to describe how i.e. the algorithm/steps/procedure the local AQI value is formed based on the one or more detected local readings and the at least one retrieved global AQI value and/or on the at least one retrieved global reading, including every combination of the “based on” elements due use of “one or more,” “at least one,” and “and/or”. The most relevant description appears at the bottom of Page 10 and top of Page 11 of the filed specification however the relationship between local AQI and global reading is not described in sufficient detail and is highly generic. Furthermore, there is no description regarding other combinations allowed by the claim. 
	As such, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 7 and 8, the claims recites “the evaluation device is configured to correct at least one detected local reading of the at least one local reading of the at least one air quality influencing environmental parameter by means of at least one retrieved global reading for forming the local AQI value” or similar.
[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP 2161.01.I. 
When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP 2181.IV. Claims 7 and 8 are rejected under 35 U.S.C. 112(b) as discussed below
	The specification fails to describe how i.e. the algorithm/steps/procedure the at least one local reading is corrected by means of at least one retrieved global reading for forming the local AQI value. The most relevant description appears at the bottom of 
As such, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 – 15, the following terms are interpreted under 35 U.S.C. 112(f) as discussed above: “retrieval means,” “reading data source means,” “evaluation device,” “transmission means,” and “reading data source device”. These terms are also rejected under 35 U.S.C. 112(b) as discussed below.
A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description and may not be sufficiently enabled to support the full scope of the claim. See MPEP 2181.IV.
There is no description as to what structure corresponds to the above terms. As such, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims dependent upon rejected claims are therefore rejected as well.

Claims 1 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claims 1 and 15, the claims recite “form[ing] a local AQI value based on the one or more detected local readings and the at least one retrieved global AQI value and/or on the at least one retrieved global reading”.
The specification fails to describe how i.e. the algorithm/steps/procedure the local AQI value is formed based on the one or more detected local readings and the at least one retrieved global AQI value and/or on the at least one retrieved global reading, including every combination of the “based on” elements due use of “one or more,” “at least one,” and “and/or”. The most relevant description appears at the bottom of Page 10 and top of Page 11 of the filed specification however the relationship between local AQI and global reading is not described in sufficient detail and is highly generic. Furthermore, there is no description regarding other combinations allowed by the claim.
Turning to the Wands factors, applicant fails to provide any guidance nor working examples. Furthermore, no working examples have been located in the prior art.
As such, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claims 7 and 8, the claims recites “the evaluation device is configured to correct at least one detected local reading of the at least one local reading 
The specification fails to describe how i.e. the algorithm/steps/procedure the at least one local reading is corrected by means of at least one retrieved global reading for forming the local AQI value. The most relevant description appears at the bottom of Page 12 of the filed specification however the correction is not described in sufficient detail and is highly generic.	
Turning to the Wands factors, applicant fails to provide any guidance nor working examples. Furthermore, no working examples have been located in the prior art.
As such, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims dependent upon a rejected claim are therefore rejected as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 – 14, the following terms are interpreted under 35 U.S.C. 112(f) as discussed above: “retrieval means,” “reading data source means,” “evaluation device,” “transmission means,” and “reading data source device”.
When the examiner cannot identify the corresponding structure, material, or acts, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2181.III.
It is unclear as to what structure corresponds to the above claim limitations as there is no corresponding structure disclosed in the specification. As such, the metes and bounds of the claims are unclear, thus rendering the claims indefinite.
Regarding Claim 1 - 15, the claims recite “local” and “global”. It is unclear as to what the metes and bounds of these terms, thus rendering the claim indefinite. What makes a reading/AQI local and what makes a reading/AQI global? At what point is a reading/AQI small enough that it can be considered local or large enough that it can be considered global? 
Regarding Claim 1, the claim recites “detect local readings” and “the one or more detected local readings”. It would appear the first usage being plural excludes “one detected local reading” according to the second usage, yet it is permitted by the claim, thus making the claim unclear, thus rendering the claim indefinite.
Regarding Claim 10, the claim recites the limitation "the particle concentration sensing means" in the second and third lines.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the limitation as the “optical particle concentration detection device” of Claim 2.
Regarding Claim 11, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 12 recites the limitation "the algorithm" in the final line.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12, the limitation recites “can be analyzed”. It is unclear as to if the analysis ever occurs or must merely be possible, thus rendering the claim indefinite.
Regarding Claim 14, the claim recites “said at least one reading data source device”. It is unclear as to if this device is the same as the “reading data source means” of Claim 1 or another device, thus rendering the claim indefinite.
Regarding Claim 15, the claim the recites “the one or more acquired local readings”. It is unclear as to if these readings are the same as the “local measurements” of the claim or additional data is acquired, thus rendering the claim indefinite.
Claims dependent upon rejected claims are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4 – 7, 9, and 13 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karakaya et al. (WO 2016/193049).
Regarding Claim 1, as best understood, Karakaya discloses a portable air quality sensing device, in at least Figure 2, comprising: an environmental parameter detecting means (8) (Page 8, lines 11 – 22) configured to detect local readings (where 2 is located) of one or more environmental parameters affecting air quality (particulate matter, different gasses) (Page 8, lines 11 – 22); retrieval means (wireless components) (Page 7, lines 23 – 30) for retrieving a global reading of an air quality influencing environmental parameter (outdoor pollution levels) (Page 14, line 33 – Page 15, line 3) contributing to said global AQI value (outdoor pollution levels inherently contribute to a global AQI value) from at least one remote reading data source means (local monitoring stations or crowd-sourced from peer device 2) (Page 14, line 33 – Page 15, line 3) via a network (local wireless network or cellular communication network) (Page 7, lines 23 – 30); and an evaluation device (4) configured to form a local pollution value (location specific measure of outdoor pollution) based on the one or more detected local readings and on the at least one retrieved global reading. (Page 14, line 29 – Page 15, line 6) (Figure 5).
Karakaya fails to expressly disclose the local pollution value is an AQI value.
Karakaya does teach outdoor pollution levels can be expressed as an AQI value (Page 1, lines 19 – 28).
As such, it would have been obvious to one of ordinary skill in the art to modify Karakaya by expressing the local pollution value as an AQI value for the benefit of expressing the calculated data in a manner already used by the particular country and region, as taught by Karakaya (Page 1, lines 19 – 28).
Regarding Claim 4, as best understood, Karakaya discloses said environmental parameter detecting means comprising at least one gas sensor device is configured to detect local readings of an instantaneous sit-specific gas concentration of a predetermined gas as said environmental parameter (Page 8, lines 11 – 22).
Regarding Claim 5, as best understood, Karakaya discloses the predetermined gas is one or more of SOx, NOx, CO, NH3 and CO2 (Page 8, lines 11 – 22).
Regarding Claim 6, as best understood, Karakaya discloses said environmental parameter detecting means is configured to detect local readings of a local temperature or a local humidity as said environmental parameter (Page 12, lines 20 – 25).
Regarding Claim 7, as best understood, Karakaya discloses the evaluation device is configured to correct at least one detected local reading of the at least one air quality influencing environmental parameter by means of at least one retrieved global reading for the local pollution value (Figure 5), where the value being an AQI has been rendered obvious according to the rejection of Claim 1 above.
Regarding Claim 9, as best understood, Karakaya discloses the at least one retrieved global reading is an air humidity or a temperature reading or a gas concentration reading (Page 12, lines 20 – 25; Page 14, lines 32 – 34).
Regarding Claim 13, as best understood, Karakaya discloses the portable air quality sensing device according to Claim 1 is disposed within a smartphone (Page 10, lines 29 – 32).
Regarding Claim 14, as best understood, Karakaya discloses transmission means for transmitting the formed local pollution value to said at least one reading data source via said network (via local wireless network or cellular communication network) 
Regarding Claim 15, as best understood, Karakaya discloses an air quality sensing method comprising the steps of: acquiring local measurement for one or more environmental parameters affecting air quality (particulate matter, different gasses) (Page 8, lines 11 – 22); interrogating at least one global reading of an air quality influencing environmental parameter (outdoor pollution levels) (Page 14, line 33 – Page 15, line 3) contributing to said global AQI value (outdoor pollution levels inherently contribute to a global AQI value) from at least one remote reading data source means (local monitoring stations or crowd-sourced from peer device 2) (Page 14, line 33 – Page 15, line 3) via a network (local wireless network or cellular communication network) (Page 7, lines 23 – 30); and forming a local pollution value (location specific measure of outdoor pollution) based on the one or more detected local readings and on the at least one retrieved global reading. (Page 14, line 29 – Page 15, line 6) (Figure 5).
Karakaya fails to expressly disclose the local pollution value is an AQI value.
Karakaya does teach outdoor pollution levels can be expressed as an AQI value (Page 1, lines 19 – 28).
As such, it would have been obvious to one of ordinary skill in the art to modify Karakaya by expressing the local pollution value as an AQI value for the benefit of expressing the calculated data in a manner already used by the particular country and region, as taught by Karakaya (Page 1, lines 19 – 28).

Claims 2, 3, 8 and 10 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karakaya et al. (WO 2016/193049), in view of Dittrich et al. (US 2016/0313243).
Regarding Claim 2, as best understood, Karakaya fails to expressly disclose the environmental parameter detecting means comprises an optical particle concentration device configured to detect local readings of an instantaneous site-specific particle concentration of predetermined particles as the environmental parameter.
As best understood, Dittrich teaches an optical particle concentration device (Figure 2a) configured to detect local readings of an instantaneous site-specific particle concentration of predetermined particles [0017].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize an optical particle concentration device configured to detect local readings of an instantaneous site-specific particle concentration of predetermined particles as the environmental parameter for the benefit of utilizing a sensor which has high sensitivity and is almost error-free, as taught by Dittrich [0005].
Regarding Claim 3, as best understood, Karakaya discloses the particle concertation is a PM2.5 fine dust concentration (Page 8, lines 11 – 22)
Regarding Claim 8, as best understood, Karakaya discloses the evaluation device is configured to correct at least one detected local reading of the at least one air quality influencing environmental parameter by means of at least one retrieved global reading(Figure 5).

As best understood, Dittrich teaches an optical particle concentration device (Figure 2a) configured to detect local readings of an instantaneous site-specific particle concentration of predetermined particles [0017].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize an optical particle concentration device configured to detect local readings of an instantaneous site-specific particle concentration of predetermined particles as the environmental parameter for the benefit of utilizing a sensor which has high sensitivity and is almost error-free, as taught by Dittrich [0005].
Regarding Claims 10 – 12, as best understood, Karakaya fails to expressly disclose the claimed particle concentration sensing means.
Dittrich teaches the particle concentration sensing means has an optical emitter device (50a) for directing at least one optical measuring beam (beam emitted by 50a) through an optical exit region outside a housing (outside of housing containing 50a) into a focus region (60) within which particle detection can be carried out, and an optical detector device (50a) disposed within the housing (Figure 2a) for detecting the measuring beam scattered by particles and for outputting information about the particle concentration [0032]; the optical emitter device having a laser diode, in particular a VCSEL diode [0035], and the optical detector device having a photodiode integrated in 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize Dittrich’s particle concentration sensing means for the benefit of utilizing a sensor which has high sensitivity and is almost error-free, as taught by Dittrich [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856